Exhibit 2
NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through March 22, 2019.

           Selected Entity Name: MAERSK CONTAINER SERVICE COMPANY, INC.
                                 Selected Entity Status Information
              Current Entity Name: APM TERMINALS NORTH AMERICA, INC.
                     DOS ID #:         2570261
             Initial DOS Filing Date: NOVEMBER 03, 2000
                      County:          NEW YORK
                   Jurisdiction:       DELAWARE
                   Entity Type:        FOREIGN BUSINESS CORPORATION
              Current Entity Status: ACTIVE

                            Selected Entity Address Information
   DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
   APM TERMINALS NORTH AMERICA, INC.
   111 EIGHTH AVE
   NEW YORK, NEW YORK, 10011
                                 Chief Executive Officer
   WIM LAGAAY
   9300 ARROWPOINT BLVD.
   CHARLOTTE, NORTH CAROLINA, 28273
                                Principal Executive Office
   APM TERMINALS NORTH AMERICA, INC.
   9300 ARROWPOINT BLVD.
   CHARLOTTE, NORTH CAROLINA, 28273
                                     Registered Agent
   C T CORPORATION SYSTEM
   28 LIBERTY ST.
   NEW YORK, NEW YORK, 10005


                         This office does not record information regarding
                         the names and addresses of officers, shareholders
                        or directors of nonprofessional corporations except
                            the chief executive officer, if provided, which
                          would be listed above. Professional corporations
                           must include the name(s) and address(es) of the
                          initial officers, directors, and shareholders in the
                           initial certificate of incorporation, however this
                         information is not recorded and only available by
                                          viewing the certificate.

                                        *Stock Information

                     # of Shares        Type of Stock         $ Value per Share
                                   No Information Available

                *Stock information is applicable to domestic business corporations.

                                           Name History

         Filing Date Name Type                             Entity Name
        JUL 21, 2004 Actual           APM TERMINALS NORTH AMERICA, INC.
        NOV 03, 2000 Actual           MAERSK CONTAINER SERVICE COMPANY, INC.

 A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in
New York State. The entity must use the fictitious name when conducting its activities or business in
                                         New York State.

           NOTE: New York State does not issue organizational identification numbers.

                                     Search Results New Search

  Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                  Homepage | Contact Us
